FILED
                              UNITED STATES DISTRICT COURT                                  JUN 1 5 2011
                              FOR THE DISTRICT OF COLUMBIA                            Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia



Toni Patricia Irons Burley,                     )
                                                )
         Plaintiff,                             )

         v.
                                                )
                                                )       Civil Action No.
                                                                                    11 lU95
                                                )
United States Government et aI.,                )
                                                )
         Defendants.                            )




                                    MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application to proceed in Jorma pauperis. The Court will grant the in[orma pauperis application

and dismiss the case. Pursuant to 28 U.S.C. § 1915(e), the Court is required to dismiss a

complaint upon a determination that it, among other grounds, is frivolous. 28 U.S.C. § 1915

(e )(2)(B)(i).

        Plaintiff, a resident of Kingston, New York, sues the United States Government,

President Barack Obama, "and administration" for "removing the act of statement and violation

of freedom under God the plakes [sic] out of the court rooms In God we trust violation and

destroying what our government in the 1600 placed upon us in history." CompI. at 1. The

remainder of the three-page complaint is just as pUZzling. Nevertheless, plaintiff seeks $200

million "for being treated worse than an animal on the streets and being threaten [sic] to be

killed." Id. at 3.

        A complaint may be dismissed under 28 U.S.c. § 1915(e)(2) as frivolous when it

describes fantastic or delusional scenarios, contains "fanciful factual allegation[ s ]," Neitzke v.
  ------"-----




Williams, 490 U.S. 319,325 (1989), or lacks "an arguable basis in law and fact." Brandon v.

District a/Columbia Bd.   0/ Parole, 734 F.2d 56, 59 (D.C. Cir.   1984). This complaint qualifies

for such treatment. A separate Order of dismissal accompanies this Memorandum Opinion.




Date:   June~
              v---
          __ , 2011
                                             Unite~




                                                2